Citation Nr: 1812750	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-12 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to include coronary artery disease (CAD), congestive heart failure (CHF) and atrial fibrillation, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that an April 2017 rating decision characterized the issue on appeal as a new and material claim.  However, following the July 2012 rating decision, the Veteran filed a disability benefits questionnaire in September 2012; within one year of the rating decision.  Additionally, following submission of the September 2012 DBQ and another subsequent August 2013 DBQ, a statement of the case was issued in March 2014 after which the Veteran filed a timely VA Form 9, Substantive Appeal.  Therefore, the Board notes that the issue properly on appeal is as characterized on the title page.

In November 2017, the Veteran testified at a travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The Board further notes that the above mentioned April 2017 rating decision additionally denied service connection for borderline diabetic and posttraumatic stress disorder (PTSD).  Additionally, a November 2017 rating decision denied service connection for esophageal condition, follicular cell lymphoma and mycobacterium tuberculosis.  In November 2017, the Veteran filed a timely notice of disagreement (NOD) and identified two issues, follicular cell lymphoma and diabetes.  The NOD did not identify PTSD, esophageal condition or tuberculosis; thus a NOD has not been submitted for those issues and those issues are not currently on appeal.  Therefore, with regard to the service connection claims for follicular cell lymphoma and diabetes, the Board notes that the AOJ is clearly aware of the NOD and those claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

In February 2018, the Veteran filed a motion to advance his case on the Board's docket.  As the Board is now issuing a decision on the only issue currently on appeal, the motion is moot.  However, should he appeal any other issue to the Board, he is strongly encouraged to re-file his motion. 


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam, and he otherwise was not exposed to herbicides in service.

2. The Veteran's heart condition did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include coronary artery disease (CAD), congestive heart failure and atrial fibrillation, are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in October 2011 and January 2014.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Condition

The Veteran asserts entitlement to service connection for a heart condition.  Specifically, the Veteran asserts that he developed a heart condition secondary to herbicide exposure during active duty service in Thailand.

1. Factual Background

The Veteran's military personnel records show that the Veteran was stationed in Thailand from August 1968 to October 1969. 

Service treatment records (STRs) during the Veteran's active duty service include a January 1968 enlistment examination that noted a normal heart and vascular system and the Veteran denied palpation or pounding heart and pain or pressure in chest.  The Veteran reported low blood pressure since age 5.  A chest X-ray was normal.  In addition, an April 1968 chest X-ray was also negative.  Finally, the Veteran's separation examination noted a normal heart and vascular system and the Veteran denied palpation or pounding heart or pain or pressure in chest.  A chest X-ray study revealed no significant abnormalities.  The Veteran did report high or low blood pressure.

Post-service medical records include an October 2011 disability benefits questionnaire (DBQ) which noted a diagnosis for heart failure with October 2010 listed as the date of diagnosis.  No opinion as to etiology was provided.  Additionally, a September 2012 DBQ noted diagnoses for congestive heart failure and atrial fibrillation with 2010 listed as the date of diagnosis.  No opinion as to etiology was provided. An August 2013 DBQ further noted diagnoses for heart failure and atrial fibrillation.  As with the previous DBQ's, no etiological opinion was provided.

In his April 2014 VA Form 9, the Veteran asserted that the area he was stationed at has sprayed with herbicides.  

An August 2016 VA mental health record shows a negative military history for Agent Orange exposure.

A September 2017 DBQ noted diagnoses for myocardial infarction, CAD, congestive heart failure, supraventricular arrhythmia, ventricular arrhythmia, cardiomyopathy, infectious heart conditions, aortic stenosis, heart murmur, hyperlipidemia, and atrial fibrillation.  The physician did not provide an etiological opinion.

In October 2017, the RO issued a formal finding of a lack of information required to verify herbicide exposure in Thailand.  The decision noted a lack of information the Joint Services Records Research Center (JSRRC) required to verify exposure and that the Veteran had been given the opportunity to provide any missing information.

Lastly, at a November 2017 Travel Board hearing the Veteran testified that during active duty service he was stationed in Korat, Thailand, and his military occupational specialty (MOS) as a vehicle inspector required him to travel once per month to an Air Force Base in that area to drop off paperwork.  The Veteran also indicated that he was unsure whether he walked around the perimeter of the Air Force base he visited.  The Veteran additionally asserted exposure to herbicides due to jets dropping off unused bombs near his base prior to landing, and that the explosions caused herbicide debris to reach him.  The Veteran stated that he came up with this later theory of exposure in light of the Chernobyl disaster.

2. Legal Analysis

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C § 1110 (2012); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, October 2011, January 2012, August 2013 and September 2017 DBQs show diagnoses for various heart conditions including CAD, CHF and atrial fibrillation.  Accordingly, the Veteran clearly has a diagnosis and the remaining question is whether his current heart condition(s) is/are related to service.

The Veteran claims exposure to herbicides while serving in Thailand.  Specifically, the Veteran stated that the area he served in was sprayed with herbicides.  Alternatively, he states that aircraft carrying unused bombs dropped their payload near his base prior to landing and that the resulting explosions caused contaminated debris to come into contact with him.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2017).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116 (f) (2012) and 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Service in the Republic of Vietnam includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Thus, a veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas, supra; see also VAOPGCPREC 27-97.

The Board notes that there are no statutory or regulatory presumptions regarding herbicide exposure in Thailand.  However, VA may presume, in the absence of sufficient evidence to the contrary, that a Veteran who served in Thailand during the Vietnam War Era was exposed to herbicide agents if: (1) the Veteran was in the Air Force, (2) the Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and (3) the Veteran served as a security policeman, security patrol dog handler, or member of a security police squadron, or otherwise served near a base perimeter, as shown by the Veteran's MOS, daily work duties, performance evaluations, or other credible evidence.  M21-1, Part IV, Subpart ii, Ch. 1(H)(5)(a). 

In this regard, the Veteran did not serve in the Air Force, nor was he a member of a security police squadron who served near a base perimeter.  Instead, the Veteran testified that his MOS during service was a vehicle inspector at an Army base.  In addition, the Veteran testified that his duties consisted of dropping off paperwork at a nearby Air Force Base in Korat, Thailand.  However, the Board notes that the record demonstrates no evidence that the Veteran's duties during service brought him to the perimeters of military bases.  Importantly, during the Board hearing the Veteran was unsure if he walked around the perimeter of the Air Force base he frequented and he stated that he did not have occasion to do that.  Accordingly, the Board finds that the Veteran's service records do not support that he worked on the perimeter of a base where herbicides were sprayed.  

Further, the Board acknowledges the Veteran's lay statements that he was exposed to herbicides as a result of aircraft dropping unused bombs near his base and that the he was subsequently exposed to the fallout debris.  However, the Board notes that the Veteran has provided no evidence as to where the asserted bombing ground was located other than noting it took place on the other side of his base, nor has he provided evidence that the asserted bombing ground was exposed to herbicides.  The Board further notes that the Veteran came up with this theory of herbicide exposure based on a pattern of radiation exposure following the Chernobyl disaster.  The Board finds any statement as to exposure through air is purely speculative and not based upon contemporaneous knowledge.  Therefore, the Veteran's statements are not enough to factually establish herbicide exposure. 

The Board also finds that the evidence does not support that the Veteran served within the land borders of Vietnam, as a review of his service records does not show he was stationed in Vietnam and there is otherwise no evidence of record, including any lay statements, that he set foot in Vietnam. While the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, such are not conclusive proof of service in Vietnam for purposes of presumptive herbicide exposure.  See Exec. Order No. 11231 (July 8, 1965) (establishing award of the Vietnam Service Medal "to members of the armed forces who serve[d] in Vietnam or contiguous waters or air space").  

In sum, the competent and credible evidence preponderates against finding that the Veteran was exposed to herbicide agents while serving in Thailand.

Lastly, the Board notes that the evidence of record does not show complaints or treatment for a heart condition during service or within one year following separation from service.  The Board does recognize that the Veteran reported having high or low blood pressure on his separation examination.  However, as noted above, the Veteran had reported treatment for low blood pressure since his childhood on his enlistment examination.  Moreover, the Veteran is not currently service connected for high or low blood pressure.  The Veteran does not otherwise allege a continuity of pertinent symptomatology in service and since service, or allege that his current disorders are etiologically related to service other than on the basis of herbicide exposure.

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

While the evidence establishes current diagnoses for certain heart conditions, the evidence of record does not establish a heart condition during service or within one year following service.  Thus, the Board finds that the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a heart condition.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for a heart condition, to include coronary artery disease (CAD), congestive heart failure and atrial fibrillation, to include as due to herbicide exposure, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


